DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 10/20/2021 in which claims 1, 3, and 4 were amended and claim 2 cancelled. The previously indicated allowable matter was incorporated into claim 1 and previously claims 18-20 were allowed. Claims 1 and 3-20 are pending for examination below. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed, since the previously indicated allowable matter of claim 2 has been incorporated into claim 1 and claim 18 was previously allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859